Order entered August 9, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-00305-CV

                          IN THE INTEREST OF B.T.G., A CHILD

                      On Appeal from the 302nd Judicial District Court
                                   Dallas County, Texas
                             Trial Court Cause No. 12-12707

                                            ORDER
       Before the Court is appellant’s August 7, 2013 motion for leave to file an amended brief.

Appellant states that he needs to amend his brief to include citations to the reporter’s record and

the reporter’s record has not yet been filed. We GRANT appellant’s motion as follows:

       Appellant filed an affidavit of indigence. Gary Fitzsimmons Dallas County District

Clerk, and Francheska Duffey, Official Court Reporter of the 330th Judicial District Court of

Dallas County, Texas, filed contests to appellant’s affidavit. By order signed on April 30, 2013,

the trial court sustained the contests.    Appellant timely appealed that ruling to this Court.

Although the clerk’s record in this appeal has been filed, the reporter’s record has not been filed.

In order to review the trial court’s ruling sustaining the contests, the Court needs the reporter’s

record from the April 30, 2013 hearing. Accordingly, we ORDER Francheska Duffey to file,

WITHIN TEN DAYS OF THE DATE OF THIS ORDER, the reporter’s record of the April

30, 2013 hearing on the contest to appellant’s affidavit of indigence.
       We DIRECT the Clerk of this Court to send a copy of this order by electronic

transmission to Fracheska Duffey, appellant, and counsel for appellee.



                                                    /s/    ELIZABETH LANG-MIERS
                                                           JUSTICE